Title: Isaac Smith Sr. to John Adams, 8 July 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston July 8th. 1776
     
     You will hear by this Conveyance, itts probable that the small pox is likely to spread here chiefly by Innoculation As 4. or 500. I suppose are already received itt and people that have moved Out several times now tarry, Amongst which is Mrs. Edwards.—I am just agoing to set Out for Salem and am to meet Mr. Cranch and Mrs. Adams att Roxbury to settle About both families coming in and Cousin Betzey, and all of them to reside in Our house.
     I have to inform you that Yesterday was sent into Cape Ann by Capt. Johnson of this port Two ships One Large One from Jamaica with 500 hhd. Sugar and rum and 39 bags Cotton &c.—A General and Lady, passengers. The Other from Antigua on the Kings Account for Genl. How with 430 hhd. Rum all broad Air. They both made resistance both Vessells had more hands than the privatear.
     We wait to here from your way Anxiously and wish we may here something Agreeable.
     
      I am Yr. &c.,
      I.S.
     
    